DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Convert (US 4,785,829) in view of Weisshaupt (US 2012/0323234), Warner (US 2019/0000345) and Godara (US 2008/0228181).
Regarding claims 21 and 28, Convert discloses an electrosurgical generator for generating a plurality of RF waveforms (fig. 1), where at least some of the circuitry that generates the waveforms can be considered stages. Convert further teaches that interferences between the generators is problematic and can be addressed by ensuring that the generators produce waveforms with different frequencies while avoiding harmonics (claim 1). Convert is light on the specific details of such interference and so does not disclose a controller which pauses the output of a first waveform, measures RF interference caused by a second waveform, and outputs a feedback signal to control the first waveform to avoid the interference. However, interference is a very common problem and there have been numerous proposed solutions (such as those mentioned in reasons for allowance in the parent application, US 15/801,656) which suggests that the issue falls well within the level of ordinary skill in the art. Further, measuring signals during a pause in therapeutic energy is also a common practice, as taught by Weisshaupt ([0052]). Warner broadly teaches that interference identification can be a beneficial step (e.g. [0029] and [0035]) in an electrosurgical system ([0033]). Finally, there are numerous references like Godara which teach that a user can modify the characteristics of an electrosurgical waveform, including frequency ([0021]), and it has been held that the automation of a manual process is an obvious modification (MPEP 2144.04(III)). Therefore, before the application was filed, it would have been obvious to one of ordinary skill in the art to provide the system of Convert with a central controller that would allow a user to set any parameter of the generator, including the frequency of a generator as taught by Godara, wherein electrical interference is measured, as taught by Warner, during one or more pauses in the energy delivery of the generator, as taught by Weisshaupt, to automatically ensure that the frequencies of the other generators are displaced in the manner taught by Convert, to ensure that the electrosurgical procedure can proceed at the selected frequency with minimal interference. In plain language the result of this modification is to allow a user to set a generator at a preferred frequency (i.e. the second RF waveform) whereupon the controller will automatically determine, during one or more subsequent pauses in the output of other frequencies, if the selected frequency causes interference that would warrant the adjustment of the frequencies of the other generators (including at least the first RF waveform) to ensure that the frequencies of the generators remain distinct enough to minimize interference as desired by Convert.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,771,167. Although the claims at issue are not identical, they are not patentably distinct from each other because the constitute a simple broadening of the patented claims (for example, pending claim 24 is very similar to patented claim 1).

 Allowable Subject Matter
Claim 32-38 will be allowed once the double patenting issues are resolved.
Claims 22-27 and 29-31 will be objected to as being dependent upon a rejected base claim but allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims once the double patenting issues are resolved.
The following is a statement of reasons for the indication of allowable subject matter: The claims are indicated allowable for substantially the same reason the claims in the parent case were allowed. While claims 22 and 29 in particular are slightly broader than the previously patented claims, the prior art simply does not have the elements of claims 21 and 28 further including the determination of a specific group of frequencies associated with the interference which the examiner understands to be a narrower requirement than “any frequency which happens to cause interference.”

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL WAYNE FOWLER whose telephone number is (571)270-3201. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL W FOWLER/Primary Examiner, Art Unit 3794